
	
		I
		112th CONGRESS
		2d Session
		H. R. 6055
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Reyes (for
			 himself, Mr. Canseco,
			 Mr. Hinojosa,
			 Mrs. Davis of California, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Commissioner of U.S. Customs and Border
		  Protection to enter into reimbursable fee agreements for the provision of
		  customs services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Facilitating Access of Services and
			 Trade Act of 2012 or the FAST Act of 2012.
		2.Reimbursable fee
			 agreements for provision of customs services
			(a)In
			 generalNotwithstanding any
			 other provision of law, upon the request of any person, the Commissioner of
			 U.S. Customs and Border Protection (CBP) may enter into reimbursable fee
			 agreements for a period of up to ten years with such person for the provision
			 of CBP services and any other costs incurred by CBP relating to such services.
			 Such requests may include additional CBP services at existing CBP-serviced
			 facilities, the provision of CBP services at new facilities and preclearance
			 locations, and expanded CBP services at land border facilities.
			(b)Accounts; use of
			 feesFees collected pursuant
			 to any agreement entered into under this section shall—
				(1)be deposited in
			 the U.S. Customs and Border Protection—Salaries and Expenses
			 account of the Department of Homeland Security as offsetting collections and
			 remain available until expended, without fiscal year limitation; and
				(2)be used to pay for
			 any expenses incurred by CBP in providing CBP services and any other costs
			 incurred by CBP relating to such services.
				(c)Amount and
			 payment of feesThe amount of
			 the fee to be charged pursuant to an agreement authorized under this section
			 shall—
				(1)be paid by each
			 person requesting CBP services; and
				(2)include the salary
			 and expenses of individuals employed by CBP to provide such services, and any
			 other costs incurred by CBP relating to such services, such as temporary
			 placement or permanent relocation of such individuals.
				(d)Failure To
			 payU.S. Customs and Border
			 Protection shall terminate the provision of services pursuant to an agreement
			 entered into under this section with a person that, after receiving notice from
			 CBP that a fee imposed is due, fails to timely pay such fee.
			(e)Provision of
			 facilities and equipmentEach
			 facility at which CBP services are performed pursuant to an agreement entered
			 into under this section shall provide, maintain, and equip, without cost to the
			 Federal Government, such facilities in accordance with CBP
			 specifications.
			(f)DefinitionsIn
			 this section:
				(1)CBP
			 servicesThe term CBP
			 services means any activities of any employee or contractor of CBP
			 related to customs and immigration matters.
				(2)PersonThe term person means—
					(A)any natural
			 person; or
					(B)any corporation,
			 partnership, trust, association, or any other public or private entity,
			 including any foreign government or transit authority, or any officer,
			 employee, or agent thereof.
					
